STOCK PURCHASE AGREEMENT This Stock Purchase Agreement ("Agreement") is made and entered into as of May 2, 2008, by and between COMMERCIAL NATIONAL FINANCIAL CORPORATION, a Pennsylvania corporation ("Buyer"),and LOUIS A. STEINER, BARBARA J. STEINER, SARAH S. SHIREY, BARBARA S. HOLMES, LOUIS T. STEINER, DOROTHY S. HUNTER, COMMERCIAL BANK & TRUST OF PA, TRUSTEE OF THE GRANT E. HUNTER CREDIT SHELTER TRUST UNDER WILL, GREGG E. HUNTER, AND GRANT W. HUNTER(individually a "Seller" and collectively, "Sellers"). RECITALS Sellers desire to sell, and Buyer desires to purchase, all of the issued and outstanding shares (the "Shares") of capital stock of Ridge Properties, Inc., a Pennsylvania corporation (the "Company"), for the consideration and on the terms set forth in this Agreement. AGREEMENT The parties, intending to be legally bound, agree as follows: 1.DEFINITIONS For purposes of this Agreement, the following terms have the meanings specified or referred to in this Section 1: "Breach"a "Breach" of a representation, warranty, covenant, obligation, or other provision of this Agreement or any instrument delivered pursuant to this Agreement will be deemed to have occurred if there is or has been (a) any inaccuracy in or breach of, or any failure to perform or comply with, such representation, warranty, covenant, obligation, or other provision, or (b) any claim (by any Person) or other occurrence or circumstance that is or was inconsistent with such representation, warranty, covenant, obligation, or other provision, and the term "Breach" means any such inaccuracy, breach, failure, claim, occurrence, or circumstance. "Buyer"as defined in the first paragraph of this Agreement. "Closing"as defined in Section 2.3. "Closing Date"the date and time as of which the Closing actually takes place. "Company"as defined in the Recitals of this Agreement. "Consent"any approval, consent, ratification, waiver, or other authorization (including any Governmental Authorization). "Contemplated Transactions"all of the transactions contemplated by this Agreement, including: (a)the Company's sale, prior to Closing, of the Unity Township Property; 1 (b)the sale of the Shares by Sellers to Buyer; (c) the execution, delivery, and performance of the Escrow Agreement; (d) the performance by Buyer and Sellers of their respective covenants and obligations under this Agreement; and (e) Buyer's acquisition and ownership of the Shares. "Contract"any agreement, contract, obligation, promise, or undertaking (whether written or oral and whether express or implied) that is legally binding. "Damages"as defined in Section 10.2. "Disclosure Letter"the disclosure letter delivered by Sellers to Buyer concurrently with the execution and delivery of this Agreement. "Encumbrance"any charge, claim, community property interest, condition, equitable interest, lien, option, pledge, security interest, right of first refusal, or restriction of any kind, including any restriction on use, voting, transfer, receipt of income, or exercise of any other attribute of ownership. "Environment"soil, land surface or subsurface strata, surface waters (including navigable waters, ocean waters, streams, ponds, drainage basins, and wetlands), groundwaters, drinking water supply, stream sediments, ambient air (including indoor air), plant and animal life, and any other environmental medium or natural resource. "Environmental Liabilities"any cost, damages, expense, liability, obligation, or other responsibility arising from or under Environmental Law and consisting of or relating to: (a) any environmental matters or conditions (including on-site or off-site contamination and regulation of chemical substances or products); (b) fines, penalties, judgments, awards, settlements, legal or administrative proceedings, damages, losses, claims, demands and response, investigative, remedial, or inspection costs and expenses arising under Environmental Law; (c) financial responsibility under Environmental Law for cleanup costs or corrective action, including any investigation, cleanup, removal, containment, or other remediation or response actions ("Cleanup") required by applicable Environmental Law (whether or not such Cleanup has been required or requested by any Governmental Body or any other Person) and for any natural resource damages; or (d) any other compliance, corrective, investigative, or remedial measures required under Environmental Law. 2 The terms "removal," "remedial," and "response action," include the types of activities covered by the United States Comprehensive Environmental Response, Compensation, and Liability Act, 42 U.S.C. § 9601 et seq., as amended ("CERCLA"). "Environmental Law"any Legal Requirement that requires or relates to: (a) advising appropriate authorities, employees, and the public of intended or actual releases of pollutants or hazardous substances or materials, violations of discharge limits, or other prohibitions and of the commencements of activities, such as resource extraction or construction, that could have significant impact on the Environment; (b) preventing or reducing to acceptable levels the release of pollutants or hazardous substances or materials into the Environment; (c) reducing the quantities, preventing the release, or minimizing the hazardous characteristics of wastes that are generated; (d) assuring that products are designed, formulated, packaged, and used so that they do not present unreasonable risks to human health or the Environment when used or disposed of; (e) protecting resources, species, or ecological amenities; (f) reducing to acceptable levels the risks inherent in the transportation of hazardous substances, pollutants, oil, or other potentially harmful substances; (g) cleaning up pollutants that have been released, preventing the threat of release, or paying the costs of such clean up or prevention; or (h) making responsible parties pay private parties, or groups of them, for damages done to their health or the Environment, or permitting self-appointed representatives of the public interest to recover for injuries done to public assets. "Escrow Amount"the sum of One Hundred Thirty-One Thousand Seven Hundred Sixty Dollars ($131,760) to be deposited into escrow pursuant to the terms of the Escrow Agreement as described more fully in Section2.4(c) hereof, plus any additional amounts that may be added pursuant to Section 2.5 of this Agreement. "Facilities"any real property, leaseholds, or other interests currently or formerly owned or operated by the Company and any buildings, plants, structures, or equipment currently or formerly owned or operated by the Company. "Governmental Authorization"any approval, consent, license, permit, waiver, or other authorization issued, granted, given, or otherwise made available by or under the authority of any Governmental Body or pursuant to any Legal Requirement. 3 "Governmental Body"any: (a) nation, state, county, city, town, village, district, or other jurisdiction of any nature; (b) federal, state, local, municipal, foreign, or other government; (c) governmental or quasi-governmental authority of any nature (including any governmental agency, branch, department, official, or entity and any court or other tribunal); (d) multi-national organization or body; or (e) body exercising, or entitled to exercise, any administrative, executive, judicial, legislative, police, regulatory, or taxing authority or power of any nature. "Hazardous Activity"the distribution, generation, handling, importing, management, manufacturing, processing, production, refinement, Release, storage, transfer, transportation, treatment, or use (including any withdrawal or other use of groundwater) of Hazardous Materials in, on, under, about, or from the Facilities or any part thereof into the Environment, and any other act, business, operation, or thing that increases the danger, or risk of danger, or poses an unreasonable risk of harm to persons or property on or off the Facilities, or that may affect the value of the Facilities or the Company. "Hazardous Materials"any waste or other substance that is listed, defined, designated, or classified as, or otherwise determined to be, hazardous, radioactive, or toxic or a pollutant or a contaminant under or pursuant to any Environmental Law, including any admixture or solution thereof, and specifically including petroleum and all derivatives thereof or synthetic substitutes therefor and asbestos or asbestos-containing materials. "IRC"the Internal Revenue Code of 1986 or any successor law, and regulations issued by the IRS pursuant to the Internal Revenue Code or any successor law. "IRS"the United States Internal Revenue Service or any successor agency, and, to the extent relevant, the United States Department of the Treasury. "Knowledge"an individual will be deemed to have "Knowledge" of a particular fact or other matter if: (a)such individual is actually aware of such fact or other matter; or (b) a prudent individual could be expected to discover or otherwise become aware of such fact or other matter in the course of conducting a reasonably comprehensive investigation concerning the existence of such fact or other matter. A Person (other than an individual) will be deemed to have "Knowledge" of a particular fact or other matter if any individual who is serving, or who has at any time served, as a 4 director, officer, partner, executor, or trustee of such Person (or in any similar capacity) has, or at any time had, Knowledge of such fact or other matter. "Legal Requirement"any federal, state, local, municipal, foreign, international, multinational, or other administrative order, constitution, law, ordinance, principle of common law, regulation, statute, or treaty. "Order"any award, decision, injunction, judgment, order, ruling, subpoena, or verdict entered, issued, made, or rendered by any court, administrative agency, or other Governmental Body or by any arbitrator. "Organizational Documents"(a)the articles or certificate of incorporation and the bylaws of a corporation; (b)the partnership agreement and any statement of partnership of a general partnership; (c)the limited partnership agreement and the certificate of limited partnership of a limited partnership; (d)any charter or similar document adopted or filed in connection with the creation, formation, or organization of a Person; and (e)any amendment to any of the foregoing. "Person"any individual, corporation (including any non-profit corporation), general or limited partnership, limited liability company, joint venture, estate, trust, association, organization, labor union, or other entity or Governmental Body. "Proceeding"any action, arbitration, audit, hearing, investigation, litigation, or suit (whether civil, criminal, administrative, investigative, or informal) commenced, brought, conducted, or heard by or before, or otherwise involving, any Governmental Body or arbitrator. "Release"any spilling, leaking, emitting, discharging, depositing, escaping, leaching, dumping, or other releasing into the Environment, whether intentional or unintentional. "Representative"with respect to a particular Person, any director, officer, employee, agent, consultant, advisor, or other representative of such Person, including legal counsel, accountants, and financial advisors. "Securities Act"the Securities Act of 1933 or any successor law, and regulations and rules issued pursuant to that Act or any successor law. "Sellers"as defined in the first paragraph of this Agreement. "Shares" as defined in the Recitals of this Agreement. "Tax" and "Taxes"any tax(es) (including any income tax, capital gains tax, capital stock tax, franchise tax, loans tax, employment tax, social security tax, withholdings, sales tax, use tax, property tax, business tax, gross receipts tax, value-added tax, gift tax, estate tax or other tax), levy, assessment, tariff, duty (including any custom duty), deficiency, or other fee, and any related charge or amount (including any fine, penalty, interest, or addition to tax), imposed, assessed, or collected by or under the authority of any Governmental Body or payable pursuant to any tax-sharing agreement or any other Contract relating to the sharing of payment of any such tax, levy, assessment, tariff, duty, deficiency, or fee. 5 "Tax Opinion"as defined in Section 2.4(a)(iii). "Tax Return"any return (including any information return), report, statement, schedule, notice, form, or other document or information filed with or submitted to, or required to be filed with or submitted to, any Governmental Body in connection with the determination, assessment, collection, or payment of any Tax or in connection with the administration, implementation, or enforcement of or compliance with any Legal Requirement relating to any Tax. "Threat of Release"a substantial likelihood of a Release that may require action in order to prevent or mitigate damage to the Environment that may result from such Release. "Threatened"a claim, Proceeding, dispute, action, or other matter will be deemed to have been "Threatened" if any demand or statement has been made (orally or in writing) or any notice has been given (orally or in writing), or if any other event has occurred or any other circumstances exist, that would lead a prudent Person to conclude that such a claim, Proceeding, dispute, action, or other matter is likely to be asserted, commenced, taken, or otherwise pursued in the future. "Unity Township Property"as defined in Section 3.4(a)(i). 2.SALE AND TRANSFER OF SHARES; CLOSING 2.1SHARES Subject to the terms and conditions of this Agreement, at the Closing, Sellers will sell and transfer the Shares to Buyer, and Buyer will purchase the Shares from Sellers. 2.2PURCHASE PRICE The purchase price (the "Purchase Price") for the Shares will be 2.3CLOSING The purchase and sale (the "Closing") provided for in this Agreement will take place at the offices of Buyer's counsel at 1500 One PPG Place, Pittsburgh, PA, at 10:00 a.m. (local time) on April 24, 2008, or at such other time and place as the parties may agree. Subject to the provisions of Section 9, failure to consummate the purchase and sale provided for in this Agreement on the date and time and at the place determined pursuant to this Section 2.3 will not result in the termination of this Agreement and will not relieve any party of any obligation under this Agreement. 2.4CLOSING OBLIGATIONS At the Closing: (a)Sellers will deliver to Buyer: 6 (i) certificates representing the Shares, duly endorsed (or accompanied by duly executed stock powers), for transfer to Buyer; (ii) a certificate executed by Sellers representing and warranting to Buyer that each of Sellers' representations and warranties in this Agreement was accurate in all respects as of the date of this Agreement and is accurate in all respects as of the Closing Date as if made on the Closing Date (giving full effect to any supplements to the Disclosure Letter that were delivered by Sellers to Buyer prior to the Closing Date in accordance with Section 5.5); and (iii) a tax opinion from Buchanan Ingersoll & Rooney, P.C. addressing the question of whether the Company will experience an income tax event for federal income tax purposes, including but not limited to the recognition of any taxable income or gain, as a result of a sale of the Shares by the Sellers to Buyer (the "Tax Opinion").The Tax Opinion will be in a form reasonably acceptable to Buyer, and will be in the form of written tax advice to Buyer in compliance with the requirements of "covered opinions" and "reliance opinions" under the IRS Circular 230 regulations as in effect on the Closing Date ("Circular 230").The opinions and advice in the Tax Opinion will conclude that the federal tax issues addressed "should" be resolved as described in the Tax Opinion, meaning a confidence level which exceeds the "more likely than not (a greater than 50% likelihood)" confidence level required for reliance opinions pursuant to Circular 230.The Buyer intends to hold the Shares indefinitely and, consequently, the Tax Opinion may rely upon the assumption that the Buyer will continue to hold the Shares and will not liquidate or merge with the Company for at least five years from the Closing Date. (b)Buyer will deliver to the Sellers an aggregate amount equal to the Purchase Price less the Escrow Amount by bank cashier's or certified check payable to the order of (or by wire transfer to accounts specified by) the individual Sellers listed in Schedule 1 attached hereto, which aggregate amount shall be divided into the amounts set forth after each individual Seller's name in Schedule 1; (c)Buyer and Sellers agree to enter into an escrow agreement in the form attached hereto as Exhibit A.(the "Escrow Agreement") Buyer agrees to pay to the escrow agent named in the Escrow Agreement (the "Escrow Agent"), at the Closing the Escrow Amount in cash payable by wire transfer or delivery of other immediately available funds for deposit into the escrow account. The Escrow Amount plus any interest accrued thereon will be available to satisfy any Taxes relating to the existence and operation of the Company before the Closing which have not otherwise been provided for, and to satisfy all other amounts owed by Sellers to Buyer under this Agreement, all in accordance with the terms of the Escrow Agreement.The Escrow Agreement shall remain in place for a term of twelve (12) months from the Closing Date or, if longer, until such time as any claim made against the Escrow Amount within such twelve month period is finally and conclusively resolved. (d)Buyer and Sellers shall comply with all requirements of Section 2.5 to be performed on or before the Closing Date. 7 2.5PRE-CLOSING TAXES Buyer and Sellers agree to the following procedure to address the Sellers' responsibility to pay the Company's federal income taxes and Pennsylvania income, capital stock and loans taxes (if applicable), plus any related charge or amount (including any fine, penalty, interest, or addition to tax), arising in or attributable to the period (the "Short Period") beginning on July 1, 2007 and ending on the Closing Date (collectively, the "Pre-Closing Taxes") : (i) on or before the Closing Date, (A) the Sellers will provide to Buyer their estimate, including a detailed calculation, of the Company's liability for Pre-Closing Taxes; (B) the Buyer will review the Sellers' estimate, and the Sellers and the Buyer will in good faith, jointly determine an estimated amount of the Company's liability for Pre-Closing Taxes; and (C) the Sellers shall cause a sum of cash at least equal to the amount of the jointly determined estimate of Pre-Closing Taxes to remain in the Company's bank account(s) as of the Closing Date (the "Tax Account"); and (ii) after the Closing Date, (1) the Buyer shall cause the Company to prepare and file federal and state Tax returns for the Short Period; (2) the Buyer shall cause the funds remaining in the Company's Tax Account to be used to pay the actual Pre-Closing Taxes; (3) if the actual Pre-Closing Taxes are greater than the funds remaining in the Company's Tax Account, such excess amount shall be paid to the Company out of the Escrow Account and applied by the Company for such Pre-Closing Taxes; (4) if the actual Pre-Closing Taxes are less than the funds remaining in the Company's Tax Account, Buyer shall cause the Company to pay such shortfall into the Escrow Account, to be included as part of the Escrow Amount; and (5) if the actual Pre-Closing Taxes are greater than the funds remaining in the Company's Tax Account and the Escrow Account, the Sellers shall jointly and severally pay and indemnify the Buyer and Company for any such excess Pre-Closing Taxes.If the actual Pre-Closing Taxes are greater than the funds in the Company's Tax Account and Escrow Account, or if for any reason the Sellers' fail to pay the Company's Pre-Closing Taxes, the foregoing procedures and remedies shall not be exclusive, and Buyer shall be entitled to exercise any one or more of its remedies available under this Agreement or as otherwise provided by law. 3.REPRESENTATIONS AND WARRANTIES OF SELLERS Sellers represent and warrant to Buyer as follows: 3.1ORGANIZATION AND GOOD STANDING (a) Part 3.1 of the Disclosure Letter contains complete and accurate information setting forth the identity of each stockholder and the number of shares held by each. The Company is a corporation duly organized, validly existing, and in good standing under the laws of Pennsylvania, with full corporate power and authority to conduct its business as it is now being conducted, to own or use the properties and assets that it purports to own or use. The Company does not do business in any state other than Pennsylvania. (b) Sellers have delivered to Buyer copies of the Organizational Documents of the Company, as currently in effect. - 8 3.2AUTHORITY; NO CONFLICT (a) This Agreement constitutes the legal, valid, and binding obligation of Sellers, enforceable against Sellers in accordance with its terms.Sellers have the absolute and unrestricted right, power, authority, and capacity to execute and deliver this Agreement and to perform their obligations under this Agreement. (b) Neither the execution and delivery of this Agreement nor the consummation or performance of any of the Contemplated Transactions will, directly or indirectly (with or without notice or lapse of time): (i) contravene, conflict with, or result in a violation of (A)any provision of the Organizational Documents of the Company, or (B)any resolution adopted by the board of directors or the stockholders of the Company; (ii) contravene, conflict with, or result in a violation of, or give any Governmental Body or other Person the right to challenge any of the Contemplated Transactions or to exercise any remedy or obtain any relief under, any Legal Requirement or any Order to which the Company or any Seller, or any of the assets owned or used by the Company, may be subject; (iii) contravene, conflict with, or result in a violation of any of the terms or requirements of, or give any Governmental Body the right to revoke, withdraw, suspend, cancel, terminate, or modify, any GovernmentalAuthorization that is held by the Company or that otherwise relates to the business of, or any of the assets owned or used by, the Company; (iv) cause Buyer or the Company to become subject to, or to become liable for the payment of, any Tax; (v) cause any of the assets owned by the Company to be reassessed or revalued by any taxing authority or other Governmental Body; (vi) contravene, conflict with, or result in a violation or breach of any provision of, or give any Person the right to declare a default or exercise any remedy under, or to accelerate the maturity or performance of, or to cancel, terminate, or modify, any Applicable Contract; or (vii) result in the imposition or creation of any Encumbrance upon or with respect to any of the assets owned or used by the Company. No Seller is or will be required to give any notice to or obtain any Consent from any Person in connection with the execution and delivery of this Agreement or the consummation or performance of any of the Contemplated Transactions, and the Company, likewise will not be required to give any such notice or obtain an such Consent. 9 3.3CAPITALIZATION The authorized equity securities of the Company consist of 300,000 shares of common stock, par value $1.00 per share, of which 103,516 shares are issued and outstanding and constitute the Shares. Sellers are and will be on the Closing Date the record and beneficial owners and holders of all of the Shares, free and clear of all Encumbrances.No legend or other reference to any purported Encumbrance appears upon any certificate representing equity securities of the Company. All of the outstanding equity securities of the Company have been duly authorized and validly issued and are fully paid and nonassessable. There are no Contracts relating to the issuance, sale, or transfer of any equity securities or other securities of the Company. None of the outstanding equity securities or other securities of the Company was issued in violation of the Securities Act or any other Legal Requirement. 3.4ASSETS (a) The Company's assets consist entirely of the following, and the Company does not own, lease, license, control or otherwise have any interest in or power to control any other assets: (i) the real estate located in Unity Township, Westmoreland County, Pennsylvania on which is constructed a building presently leased to the United State Postal Service, with an adjoining parking lot, the address of which property is 2061 Route 130 ("Unity Township Property"); (ii) 131,760 shares of the common stock of Commercial National Financial Corporation; and (iii) cash on deposit in the Tax Account. (b)At the Closing Date, the Company's assets shall consist entirely of the assets described in (a)(ii) and (a)(iii), above and shall not include the Unity Township Property. 3.5BOOKS AND RECORDS The books of account, minute books, stock record books, Tax Returns and other records of the Company, all of which have been made available to Buyer, are complete and correct.The minute books of the Company contain accurate and complete records of all meetings held of, and corporate action taken by, the stockholders, the Boards of Directors, and committees of the Boards of Directors of the Company, and no meeting of any such stockholders, Board of Directors, or committee has been held for which minutes have not been prepared and are not contained in such minute books. At the Closing, all of those books and records will be in the possession of the Company. 3.6TITLE TO PROPERTIES; ENCUMBRANCES The real property listed in Section 3.4 (a), above, are all of the real property, leaseholds, or other interests therein owned by the Company. 10 3.7CONDITION AND SUFFICIENCY OF ASSETS [Intentionally Omitted] 3.8NO LIABILITIES Except for the Company's Pre-Closing Taxes to be paid in the manner set forth in Section 2.5: (i) the Company is not subject to any liability or obligation of whatever kind or nature (whether known or unknown, whether asserted or unasserted, whether absolute or contingent, whether accrued or unaccrued, whether liquidated or unliquidated, and whether due or to become due), including but not limited to any liability for Taxes ("Liability"); and(ii) the Company shall not be subject to any such Liability on or after the Closing Date and, in particular, the Company shall not have, on or after the Closing Date, any such Liability as a result of any of the Contemplated Transactions, including but not limited to the disposition of the Unity Township Property, as required by Section 5.8 hereof. 3.9TAXES (a) The Company has filed or caused to be filed (on a timely basis since January 1, 2000) all Tax Returns that are or were required to be filed by the Company, either separately or as a member of a group of corporations, pursuant to applicable Legal Requirements. Sellers have delivered to Buyer copies of all such Tax Returns filed since January 1, 2002. The Company has paid all Taxes that have or may have become due pursuant to those Tax Returns or otherwise, or pursuant to any assessment received by Sellers or the Company.No Taxes are being contested and no Tax Returns are being, or have been, audited. No request has been received from any taxing body to extend the statute of limitations with respect to any Tax Return filed or any Taxes. (b) There exists no proposed Tax assessment against the Company.All Taxes that the Company is or was required by Legal Requirements to withhold or collect have been duly withheld or collected and have been paid to the proper Governmental Body or other Person. (c) All Tax Returns filed by the Company are true, correct, and complete. (d) Based on the assumption that the Buyer intends to hold the Shares indefinitely and will not liquidate or merge with the Company for at least five years from the Closing Date, the Company will not be subject to federal, state or local Tax as a result of the sale of the Shares hereunder. (e) Except for the Company's Pre-Closing Taxes for the Short Period to be paid in the manner set forth in Section 2.5, the Company has paid, and there is no liability for any Tax related to, (1) the Company's operations through the Closing Date, (2) the Company's ownership of the Unity Township Property or any other real property owned by the Company prior to the Closing Date, and/or (3) the Company's disposition of the Unity Township Property and all other Company assets disposed of through the Closing Date. 11 3.10EMPLOYEES The Company has had no employees for the past five years. 3.11COMPLIANCE WITH LEGAL REQUIREMENTS; GOVERNMENTAL AUTHORIZATIONS (a) the Company is, and at all times since January 1, 2002 has been, in full compliance with each Legal Requirement that is or was applicable to it or to the conduct or operation of its business or the ownership or use of any of its assets; (b) no event has occurred or circumstance exists that (with or without noticeor lapse of time) (A) may constitute or result in a violation by the Company of, or a failure on the part of the Company to comply with, any Legal Requirement, or (B) may give rise to any obligation on the part of the Company to undertake, or to bear all or any portion of the cost of, any remedial action of any nature; and (c) the Company has not received, at any time since January 1, 2002, any notice or other communication (whether oral or written) from any Governmental Body or any other Person regarding (A) any actual, alleged, possible, or potential violation of, or failure to comply with, any Legal Requirement, or (B) any actual, alleged, possible, or potential obligation on the part of the Company to undertake, or to bear all or any portion of the cost of, any remedial action of any nature. (d) The Company is not required to obtain, and has not obtained and does not hold, any Governmental Authorization, and the Company can lawfully conduct its business and manage its investments in the manner it currently conducts such business and manages such investments without any Government Authorization. 3.12LEGAL PROCEEDINGS; ORDERS (a) There is no pending Proceeding: (i) that has been commenced by or against the Company or that otherwise relates to or may affect the business of, or any of the assets owned or used by, the Company; or (ii) that challenges, or that may have the effect of preventing, delaying, making illegal, or otherwise interfering with, any of the Contemplated Transactions. To the Knowledge of Sellers and the Company, (1) no such Proceeding has been Threatened, and (2) no event has occurred or circumstance exists that may give rise to or serve as a basis for the commencement of any such Proceeding. (b) there is no Order to which any of the Company, or any of the assets owned or used by the Company, is subject; 12 (c) no Seller is subject to any Order that relates to the business of, or any of the assets owned or used by, the Company; (d) no officer, director, agent, or employee of the Company is subject to any Order that prohibits such officer, director, agent, or employee from engaging in or continuing any conduct, activity, or practice relating to the business of the Company; and (e) no Seller is subject to any Order that would in any way impair the Seller's ability to consummate any of the Contemplated Transactions to be performed by such Seller or which would result in an Encumbrance on the Shares transferred by such Seller. 3.13CONTRACTS; NO DEFAULTS (a) Part 3.13(a) of the Disclosure Letter contains a complete and accurate list, and Sellers have delivered to Buyer true and complete copies, of: (i) each Contract of which the Company is a party or is otherwise materially affected; and (ii) each lease, rental or occupancy agreement, license, installment and conditional sale agreement, and other Contract affecting the ownership of, leasing of, title to, use of, or any leasehold or other interest in, any real or personal property related to the Company; (b) Part 3.13(a) of the Disclosure Letter sets forth reasonably complete details concerning such Contracts, including the parties to the Contracts,and the amount and nature of the remaining commitment of the Company under the Contracts. (c) Each Contract is in full force and effect and is valid and enforceable in accordance with its terms. (i) The Company is, and at all times since January 1, 2002 has been, in full compliance with all applicable terms and requirements of each Contract; (ii) each other Person that has or had any obligation or liability under any Contract has been in full compliance with all applicable terms and requirements of such Contract; (iii) no event has occurred or circumstance exists that (with or without notice or lapse of time) may contravene, conflict with, or result in a violation or breach of, or give the Company or other Person the right to declare a default or exercise any remedy under, or to accelerate the maturity or performance of, or to cancel, terminate, or modify, any ApplicableContract; and 13 (iv) the Company has not given to or received from any other Person, at any time, any notice or other communication (whether oral or written) regarding any actual, alleged, possible, or potential violation or breach of, or default under, any Contract. (d) There are no renegotiations of, attempts to renegotiate, or outstanding rights to renegotiate any material amounts paid or payable to the Company under current or completed Contracts with any Person and no such Person has made written demand for such renegotiation. 3.14INSURANCE (a) Sellers have delivered to Buyer true and complete copies of all policies of insurance to which the Company is a party or under which the Company, or any director of the Company, is or has been covered at any time within the five 5) years preceding the date of this Agreement; (b) No claims have been made against any insurance policy of the Company within the past five (5) years. (c) All policies to which the Company is a party or that provide coverage to any Seller, the Company, or any director or officer of an Acquired Company: (i)are valid, outstanding, and enforceable; (ii)are issued by an insurer that is financially sound and reputable; (iii) taken together, provide adequate insurance coverage for the assets and the operations of the Company; (iv) are sufficient for compliance with all Legal Requirements and Contracts to which the Company is a party or by which any of them is bound; (v) provide coverage on an "occurrence" basis and not on a "claims made" basis; (vi) will continue in full force and effect following the consummation of the Contemplated Transactions; and (vii) do not provide for any retrospective premium adjustment or other experienced-based liability on the part of the Company. (viii) Neither the Company or any Seller has received (with respect to the Company's assets or operations) (A) any refusal of coverage or any notice that a defense will be afforded with reservation of rights, or (B) any notice of cancellation or any other indication that any insurance policy is no longer in full force or effect or will not be renewed or that the issuer of any policy is not willing or able to perform its obligations thereunder. 14 (ix) The Company has paid all premiums due, and has otherwise performed its obligations, under each policy to which the Company is a party or that provides coverage to the Company. 3.15ENVIRONMENTAL MATTERS Except as set forth in part 3.15 of the disclosure letter: (a) The Company is, and at all times has been, in full compliance with, and has not been and is not in violation of or liable under, any Environmental Law. The Company has no basis to expect, nor has it received, any actual or Threatened order, notice, or other communication from (i) any Governmental Body or private citizen acting in the public interest, or (ii) the prior owner or prior or current operator of any Facilities, of any actual or potential violation or failure to comply with any Environmental Law, or of any actual or Threatened obligation to undertake or bear the cost of any Environmental Liabilities with respect to any of the Facilities, or with respect to any property or Facility at or to which Hazardous Materials were generated, manufactured, refined, transferred, imported, used, or processed by the Company, or any other Person for whose conduct the Company is or may be held responsible, or from which Hazardous Materials have been transported, treated, stored, handled, transferred, disposed, recycled, or received. (b) There are no pending or, to the Knowledge of the Company, Threatened claims, Encumbrances, or other restrictions of any nature, resulting from any Environmental Liabilities or arising under or pursuant to any Environmental Law, with respect to or affecting any of the Facilities or any other properties and assets (whether real, personal, or mixed) in which the Company has or had an interest. (c) The Company has no basis to expect, nor has it or any Seller, received any citation, directive, inquiry, notice, Order, summons, warning, or other communication that relates to Hazardous Activity, Hazardous Materials, or any alleged, actual, or potential violation or failure to comply with any Environmental Law, or of any alleged, actual, or potential obligation to undertake or bear the cost of any Environmental Liabilities with respect to any of the Facilities or any other properties or assets (whether real, personal, or mixed) in which the Company had an interest, or with respect to any property or facility to which Hazardous Materials generated, manufactured, refined, transferred, imported, used, or processed by the Company, or any other Person for whose conduct the Company may be held responsible, have been transported, treated, stored, handled, transferred, disposed, recycled, or received. (d) There are no Hazardous Materials present on or in the Environment at theFacilities or at any geologically or hydrologically adjoining property, including any Hazardous Materials contained in barrels, above or underground storage tanks, landfills, land deposits, dumps, equipment (whether moveable or fixed) or other containers, either temporary or permanent, and deposited or located in land, water, sumps, or any other part of the Facilities or such adjoining property, or incorporated into any structure therein or thereon. The Company has not permitted or conducted, or is aware of, any Hazardous Activity conducted with respect to the Facilities or any other properties or assets (whether real, personal, or mixed) in which the Company has or had an interest except in full compliance with all applicable Environmental Laws. 15 (e) There has been no Release or, to the Knowledge of the Company, Threat of Release, of any Hazardous Materials at or from the Facilities or at any other locations where any Hazardous Materials were generated, manufactured, refined, transferred, produced, imported, used, or processed from or by the Facilities, or from or by any other properties and assets (whether real, personal, or mixed) in which the Company has or had an interest, or to the Knowledge of the Company, any geologically or hydrologically adjoining property, whether by the Company, or any other Person. (f) Sellers have delivered to Buyer true and complete copies and results of any reports, studies, analyses, tests, or monitoring possessed or initiated by Sellers or the Company pertaining to Hazardous Materials or Hazardous Activities in, on, or under the Facilities, or concerning compliance by Sellers, the Company, or any other Person for whose conduct they are or may be held responsible, with Environmental Laws. (g) The Sellers and the Company have delivered to the Buyer every material document relevant to the Company's current or potential future Environmental Liabilities. 3.16DISCLOSURE (a) No representation or warranty of Sellers in this Agreement and no statement in the Disclosure Letter omits to state a material fact necessary to make the statements herein or therein, in light of the circumstances in which they were made, not misleading. (b) No notice given pursuant to Section5.5 will contain any untrue statement or omit to state a material fact necessary to make the statements therein or in this Agreement, in light of the circumstances in which they were made, not misleading. 3.17BROKERS OR FINDERS Sellers and their agents have incurred no obligation or liability, contingent or otherwise, for brokerage or finders' fees or agents' commissions or other similar payment in connection with this Agreement. 4.REPRESENTATIONS AND WARRANTIES OF BUYER Buyer represents and warrants to Sellers as of the date of this Agreement and as of the Closing Date as follows: 16 4.1ORGANIZATION AND GOOD STANDING Buyer is a corporation duly organized, validly existing, and in good standing under the laws of the Commonwealth of Pennsylvania. 4.2AUTHORITY; NO CONFLICT (a) This Agreement constitutes the legal, valid, and binding obligation of Buyer, enforceable against Buyer in accordance with its terms. This Agreement constitutes the legal, valid, and binding obligations of Buyer, enforceable against Buyer in accordance with its terms.Buyer has the absolute and unrestricted right, power, and authority to execute and deliver this Agreement and to perform its obligations under this Agreement. (b) Neither the execution and delivery of this Agreement by Buyer nor the consummation or performance of any of the Contemplated Transactions by Buyer will give any Person the right to prevent, delay, or otherwise interfere with any of the Contemplated Transactions pursuant to: (i)any provision of Buyer's Organizational Documents; (ii) any resolution adopted by the board of directors of Buyer; (iii)any Legal Requirement to which Buyer may be subject; or (iv)any Contract to which Buyer is a party or by which Buyer may be bound. Buyer is not and will not be required to obtain any Consent from any Person in connection with the execution and delivery of this Agreement or the consummation or performance of any of the Contemplated Transactions. 4.3INVESTMENT INTENT Buyer is acquiring the Shares for its own account and not with a view to their distribution within the meaning of Section 2(11) of the Securities Act. 4.4CERTAIN PROCEEDINGS There is no pending Proceeding that has been commenced against Buyer and that challenges, or may have the effect of preventing, delaying, making illegal, or otherwise interfering with, any of the Contemplated Transactions. To Buyer's Knowledge, no such Proceeding has been Threatened. 4.5BROKERS OR FINDERS Buyer and its officers and agents have incurred no obligation or liability, contingent or otherwise, for brokerage or finders' fees or agents' commissions or other similar payment in connection with this Agreement. 17 5.COVENANTS OF SELLERS PRIOR TO CLOSING DATE 5.1ACCESS AND INVESTIGATION Between the date of this Agreement and the Closing Date, Sellers will, and will cause the Company and its Representatives to, (a) afford Buyer and its Representatives and full and free access to the Company's personnel, properties (including subsurface testing), contracts, books and records, and other documents and data, (b) furnish Buyer and Buyer's Representatives with copies of all such contracts, books and records, and other existing documents and data as Buyer may reasonably request, and (c) furnish Buyer and Buyer's Representatives with such additional financial, operating, and other data and information as Buyer may reasonably request. 5.2OPERATION OF THE BUSINESSES OF THE COMPANY Except as specified in Section 5.8 hereof, between the date of this Agreement and the Closing Date, Sellers will, and will cause the Company to: (a) conduct the business of the Company only in the Ordinary Course of Business; (b) use their best efforts to preserve intact the Company and the Company's assets; (c) confer with Buyer concerning and changes in the Company's assets or the conduct of the Company's business; and (d) otherwise continuously inform theBuyer concerning the status of the Company's assets, and its business. 5.3NEGATIVE COVENANT Except as otherwise expressly permitted by this Agreement, between the date of this Agreement and the Closing Date, Sellers will not, and will cause the Company not to, without the prior consent of Buyer, take any affirmative action, or fail to take any reasonable action within their or its control, which changes the business or assets of the Company. 5.4REQUIRED APPROVALS As promptly as practicable after the date of this Agreement, Sellers will, and will cause the Company to, make all filings (if any) required by Legal Requirements to be made by them in order to consummate the Contemplated Transactions.Between the date of this Agreement and the Closing Date, Sellers will, and will cause the Company to cooperate with Buyer with respect to all filings that Buyer elects to make or is required by Legal Requirements to make in connection with the Contemplated Transactions. 5.5NOTIFICATION Between the date of this Agreement and the Closing Date, each Seller will promptly notify Buyer in writing if such Seller or the Company becomes aware of any fact or condition that causes or constitutes a Breach of any of Sellers' representations and warranties as of the date of this Agreement, or if such Seller or the Company becomes aware of the occurrence after the date of this Agreement of any fact or condition that would (except as expressly contemplated by this Agreement) cause or constitute a Breach of any such representation or warranty had such representation or warranty been made as of the time of occurrence or discovery of such fact or condition. Should any such fact or condition require any change in the Disclosure Letter if the Disclosure Letter were dated the date of the occurrence or discovery of any such fact or condition, Sellers will promptly deliver to Buyer a supplement to the Disclosure Letter specifying such change. During the same period, each Seller will promptly notify Buyer of the occurrence of any Breach of any covenant of Sellers in this Section 5 or of the occurrence of any event that may make the satisfaction of the conditions in Section 7 impossible or unlikely. 18 5.6NO NEGOTIATION Until such time, if any, as this Agreement is terminated pursuant to Section 9, Sellers will not, and will cause the Company and each of their Representatives not to, directly or indirectly solicit, initiate, or encourage any inquiries or proposals from, discuss or negotiate with, provide any non-public information to, or consider the merits of any unsolicited inquiries or proposals from, any Person (other than Buyer) relating to any transaction involving the sale of the business or assets of the Company, or any of the capital stock of the Company, or any merger, consolidation, business combination, or similar transaction involving the Company. 5.7BEST EFFORTS Between the date of this Agreement and the Closing Date, Sellers will use their best efforts to cause the conditions in Sections 7 and 8 to be satisfied. 5.8DISPOSITION OF UNITY TOWNSHIP PROPERTY At least ten (ten) days prior to the Closing Date, the Sellers shall cause the Company to dispose of its Unity Township Property, so that the Company shall have no interest in such Unity Township Property at the Closing Date.All Taxes and other expenses, liabilities, claims or potential claims that in any way relate to, directly or indirectly, the Company's ownership, management and/or disposition of the Unity Township Property shall be paid by the Company before the Closing Date, or shall be adequately provided for by the Company and/or the Shareholders (to the satisfaction of the Buyer, in its discretion) prior to the Closing Date. 6.COVENANTS OF BUYER PRIOR TO CLOSING DATE 6.1APPROVALS OF GOVERNMENTAL BODIES As promptly as practicable after the date of this Agreement, Buyer will make all filings required by Legal Requirements to be made by them to consummate the Contemplated Transactions (if any).Between the date of this Agreement and the Closing Date, Buyer will cooperate with Sellers with respect to all filings that Sellers are required by Legal Requirements to make in connection with the Contemplated Transactions (if any), and (ii) cooperate with Sellers in obtaining all consents (if any) described in Section 4.2 hereof; provided that this Agreement will not require Buyer to dispose of or make any change in any portion of its business or to incur any other burden to obtain a Governmental Authorization. 19 6.2BEST EFFORTS Except as set forth in the proviso to Section 6.1, between the date of this Agreement and the Closing Date, Buyer will use its best efforts to cause the conditions in Sections 7 and 8 to be satisfied. 7.CONDITIONS PRECEDENT TO BUYER'S OBLIGATION TO CLOSE Buyer's obligation to purchase the Shares and to take the other actions required to be taken by Buyer at the Closing is subject to the satisfaction, at or prior to the Closing, of each of the following conditions (any of which may be waived by Buyer, in whole or in part): 7.1ACCURACY
